Citation Nr: 9924628	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-20 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for total left knee 
replacement, currently evaluated as 40 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel








INTRODUCTION

The veteran had active service from November 1954 to July 
1958.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (CVA) Regional office (RO) in Los Angeles.

The veteran provided testimony at a personal hearing held 
before a Hearing Officer at the RO in January 1999, of which 
a transcript is of record.  The veteran also withdrew his 
request for a hearing before a Member of the Board.

During the course of the current appeal, the RO has 
incrementally increased the veteran's rating for his left 
knee replacement from 20 percent, to 30 percent, and to 40 
percent disabling effective May 27, 1994, with intermittent 
ratings of 100 percent during periods of hospital care and 
convalescence.  The current appeal involves the 40 percent 
evaluation. 


FINDING OF FACT

Left total knee replacement is productive of severe 
impairment. 


CONCLUSION OF LAW

The criteria for an increased evaluation of 60 percent for 
status post total left knee replacement, are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, and Diagnostic Code 5055 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Evaluations of service-connected disabilities are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Wherever there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for the rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Board must also consider the history of the disability 
and all regulatory provisions which are potentially 
applicable through the assertions and issues raised in the 
evidence of record as required by Schafrath v. Derwinski, 1 
Vet. App. 569 (1991).  

However, when entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although recorded history of the disability may be reviewed 
in order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. (1994).

With regard to knee replacements or other prosthetic 
implants, specific criteria are set forth in the regulations.  
For the replacement of a knee joint, specifically, a 100 
percent rating is assignable under Diagnostic Code 5055 for 1 
year following implantation of the prosthesis.  A maximum of 
60 percent is thereafter assignable with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  A 30 percent rating minimum is 
assignable when there are intermittent degrees of residual 
weakness, pain or limitation of motion, and the rating is 
made by analogy to Diagnostic Codes 5256, 5261 or 5262, none 
of which offer an evaluation in excess of 60 percent.  

Under diagnostic code 5250 a 60 percent evaluation may be 
assigned for favorable ankylosis of a hip in flexion at an 
angle between 20 degrees and 40 degrees and slight adduction 
or abduction.  A 70 percent evaluation may be assigned for 
ankylosis intermediate between favorable and unfavorable.  A 
90 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a hip, with the foot not reaching 
ground, with crutches needed, with entitlement to specially 
monthly compensation.  38 C.F.R. § 4.71a; Diagnostic Code 
5250.

An 80 percent evaluation may be assigned for flail joint of 
the hip.  38 C.F.R. § 4.71a; Diagnostic Code 5254.

A 60 percent evaluation may be assigned for fracture of the 
surgical neck of a femur with false joint, or with nonunion, 
without loose motion, and weight bearing preserved with aid 
of a brace.  An 80 percent evaluation may be assigned for 
fracture of the shaft or anatomical neck of a femur with 
nonunion, with loose motion (spiral or oblique fracture).  
38 C.F.R. § 4.71a; Diagnostic Code 5255.

As to conclusions reached on any given medical issue to 
include a determination with regard to such things as degree 
or extent of functional impairment of a disability, etc., the 
United States Court of Veterans Appeals (the Court) has 
repeatedly admonished that VA cannot substitute its own 
judgment or opinion for that of a medical expert.  See, i.e., 
Colvin v. Derwinski, 1 Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
the assignment of specific ratings must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995);  
38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Under Diagnostic Code 5256, provided for knee ankylosis, if 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more, 60 percent is assignable; if in flexion between 20 
degrees and 45 degrees, 50 percent is assignable; if in 
flexion between 10 degrees and 20 degrees, 40 percent is 
assignable.  When at a favorable angle in full extension, or 
in slight flexion between 0 degrees and 10 degrees, 30 
percent is assignable.  



Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.  When extension is limited to 15 degrees, 20 
percent is warranted.  When extension is limited to 10 
degrees, 10 percent is warranted.  When extension is limited 
to 5 degrees, zero percent is warranted.  

Under Diagnostic Code 5262 provided for impairment of the 
tibia and fibula, when there is nonunion with loose motion, 
requiring brace, 40 percent is warranted.  When there is 
malunion with marked knee or ankle disability, 30 percent is 
warranted.  With moderate knee or ankle disability, 20 
percent is warranted.  With slight knee or ankle disability, 
10 percent is warranted.  Under Diagnostic Code 5263, when 
there is genu recurvatum (acquired, traumatic, with weakness 
and insecurity in weight-bearing objectively demonstrated), 
10 percent is warranted.  

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion and extension of 140 degrees to 0 
degrees.

In addition, Diagnostic Codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40 and 4.45.  See, i.e., Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996); Deluca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.



However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (1998).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The Court held in Hicks v. Brown, that once degenerative 
arthritis is established by X-ray evidence, there are three 
circumstances under which compensation may be available for 
service-connected degenerative changes: (1) where limitation 
of motion of a joint or joints is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, and that limitation of motion 
meets the criteria in the diagnostic code or codes applicable 
to the joint or joints involved, the corresponding rating 
under the code or codes will be assigned; (2) where the 
objectively confirmed limitation of motion is not of a 
sufficient degree to warrant a compensable rating under the 
code or codes applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each major joint or 
group of minor joints affected, "to be combined, not 
added"; and (3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon the degree 
of incapacity, may still be assigned if there is X-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups.  In addition, Diagnostic Code 5003 
is to be read in conjunction with 38 C.F.R. § 4.59, and it is 
contemplated by a separate regulation, 38 C.F.R. § 4.40, 
which relates to pain in the musculoskeletal system.  
Finally, the Court noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in."  Hicks 
v. Brown, 8 Vet. App. 417 (1995). 

In a precedent opinion, the VA General Counsel ruled that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  In 
its reasoning, the General Counsel wrote that the 

Separate rating must be based upon 
additional disability.  When a knee 
disorder is already rated under 
[Diagnostic Code] 5257, the veteran must 
also have limitation of motion under 
[Diagnostic Code] 5260 or [Diagnostic 
Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran 
does not at least meet the criteria for a 
zero percent rating under either of those 
codes, there is no additional disability 
for which a rating may be assigned. 
[citation omitted].  Where additional 
disability is shown, however, a veteran 
rated under [Diagnostic Code] 5257 can 
also be compensated under [Diagnostic 
Code] 5003 and vice versa.  
VAOPGCPREC 23-97.

The above opinion from the VA General Counsel was further 
clarified in VAOPGCPREC 9-98.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

In service in 1956, the veteran fell from a scaffold/ladder 
and twisted the left knee, and thereafter, reinjured it, 
since which he has had ongoing problems.  

Care included removal of the medial meniscus in 1956, and a 
total patellectomy in January 1958.

VA examination shortly after separation from service in 1958 
showed instability, relatively normal range of motion and 
pain in the left knee.

Private treatment records from 1964 relating to occupational 
disqualification showed joint calcifications suggesting the 
presence of synovial disease in the left supra patellar 
bursa.

On VA examination in 1992, while the veteran could walk 
without a significant limp, there was effusion of the left 
knee, grating on movement and tenderness on multiple planes.  
There was some quadriceps wasting with flexion and extension 
limitations.  X-rays showed marked osteophytosis of the 
medial and lateral sides of the left knee with fragment of 
bone in the region of the patellectomy site.  The joint space 
was narrowed, especially medially.  

VA outpatient records for the early 1990's show that the 
veteran had complaints of increased pain and giving way.  In 
May 1994, it was recommended that he be scheduled for a total 
knee replacement.  X-rays at that time showed moderate/severe 
degenerative joint disease of the knee.

On VA examination in August 1994, the veteran was noted to 
have pain and swelling even when at rest, and had not 
improved with medication or physiotherapy.  Severe 
degeneration was shown on X-rays.  He had 1 1/2" increase in 
the size of the left over right knee, and was walking with a 
decided limp and swelling with observable knee deformity with 
limitation of motions in all planes.

On October 6, 1994, the veteran was admitted to undergo left 
knee surgery, namely a total left knee arthroplasty, with the 
incision being made through the old medial peripatellar 
incision.  [A 100 percent rating was assigned for a year 
thereafter, reverting to a schedular rating from December 1, 
1995.]



VA outpatient reports following the surgery showed initial 
progress using the prosthesis but continued complaints of 
pain and swelling.  Range of motion was stated as 0 to 120 
degrees in April 1995, and 0 to 130 degrees in November 1995.  
The incisional site was well healed without symptoms.  
However, the veteran complained of continued lateral 
instability especially on flexion.  

On VA evaluation in December 1995, the veteran was shown to 
have some loosening of the tibia plate which was to be 
replaced.  He used a cane for walking and said the knee would 
swell by 1:00 PM in the afternoon.  The examiner described 
the swelling as "quite impressive recently", and tenderness 
was shown in multiple planes at the left knee area.

On VA Form 9, a Substantive Appeal, signed in April 1996, the 
veteran indicated that he had continued pain which increased 
on walking and by the end of the day, particularly since his 
work involved being on his feet (at a retail shipping and 
mailing service); that he had considerable instability in the 
knee; and while a brace had been recommended, and he did wear 
it, he had more problems when wearing the brace when not, as 
it caused the knee to be irritated and painful.  The veteran 
indicated that he was not getting much relief from the pain 
medication he had been taking.

Outpatient records show continued pain and swelling of the 
left knee.  X-rays were consistent with loosening of the 
prosthetic implant.  A total left knee arthroscopy was done 
on July 26, 1996.  [A total rating was assigned from July 25, 
1996 to September 1, 1997].

Follow-up report dated in October 1996 showed effusion and 
range of motion at 0 to 100 degrees.  There was apparent 
stability to varus and valgus, and X-rays showed the 
components to be in good position.  The surgical scar was 
well healed.

On VA examination in July 1997, the veteran reported that 
even with his most recent surgery, he had not done well post-
surgically.  He said that taking a normal step caused 
discomfort in the left knee; if he walked with the knee 
slightly flexed, he had less discomfort.  He was unable to 
stand with his knee in full extension because of pain.  On 
standing, he shifted his weight to the right and partially 
flexed the left knee.  He had a knee support which he said he 
used about 60 percent of the time.  This helped control the 
swelling.  However, on removal of the support, the knee would 
swell which would decrease somewhat with the application of 
ice. 

Currently, he was limited in walking to 2-3 blocks at which 
time the knee would become uncomfortable and he would be 
unable to continue.  Examination showed the scar to be well 
healed.  There was 2" atrophy of the left thigh as compared 
to the right.  In the standing position the left knee showed 
a slight varus deformity.  Left knee range of motion was from 
0 to 115 degrees with evidence of medial to lateral laxity of 
the left knee.  Crepitus was readily palpable on left knee 
motion.  No new X-rays were taken.  

The examiner described gradual progression of degenerative 
change in the left knee with left knee replacement and 
revision for loosening, but continued complaints.  It was 
felt that the veteran would probably require surgery again.  
He was noted to have ongoing pain which restricted his 
ability to walk.  Fatigability was related to pain on 
walking.  Plantar flexion was to 40 degrees.  Gait was mildly 
antalgic, obviously favoring the left side.  The examiner 
diagnosed advanced degenerative disease of the left knee with 
pain on left knee motion and impaired gait.

The veteran was examined by VA in January 1998.  The examiner 
noted crepitus on movement of the left knee and some widening 
of the left knee, with range of motion from 0 to 110 degrees.  
The veteran complained of ongoing pain and swelling.

A follow-up addendum report was filed in March 1998 relating 
to VA examination. At that time it was noted that the veteran 
was scheduled to be reevaluated again for another surgical 
procedure. The veteran said that his current pain level was 5 
on a scale of 1 to 10, which increased to 8 on walking 4 
blocks.  

The left knee would swell up at night and worsen with cold 
weather.  The veteran said he was unable to kneel down or 
squat because of the left knee impairment, and had problems 
getting in and out of cars.

On examination, there was obvious varus deformity of the left 
knee.  The veteran exhibited an antalgic gait with slight 
circumduction during the swing pace.  There was decreased 
stance face and absent heel strike, mainly foot flat stance.  
There was slight atrophy in measurements above the knee, 
comparing left to right.  There was an increased angle of the 
tibial femoral plateau on the left side causing the varus 
deformity but the 20 cm. curvilinear scar was well healed.  
Motions were relatively normal but he complained of pain on 
each.  There was palpable crepitus.  The examiner felt that 
he had resumed his pre-surgical level of left knee suffering.  

A statement is of record dated in February 1998 from K.G.V., 
M.D., a private physician who has cared for the veteran's 
shoulder complaints as well.  It was noted that he had not 
obtained relief from the last left knee surgery, and 
continued to have unabated pain.  The physician described the 
radiological components of the problem and suggested that 
further testing might be undertaken to see what might be 
appropriate to improve the situation with the left knee.

Subsequent VA outpatient reports show ongoing problems with 
swelling, instability and ongoing left knee pain.  It was 
suggested that the veteran might benefit from more physical 
therapy.

In January 1999 the veteran testified at length as to his 
ongoing left knee symptoms.  He stated that he had been given 
additional specialized testing which confirmed prior findings 
of severe degenerative changes.  He continued to have pain 
and instability, and swelling, increased on activities, 
walking, standing, etc.  The pain would start at a 4 out of 
10 and by evening would be at 8.  The knee would severely 
swell by the end of the day, albeit he wore the brace and 
used the cane on occasion as required for stability.  He 
could stand for only short periods of time.

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his left knee 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected post-total left knee replacement (that 
are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased rating 
for this disability is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In this case, the veteran has had continuing problems with 
his left knee which eventually required a total left knee 
replacement and thereafter, repeated revisions, from which 
surgeries he has still not had entirely positive results.  
[The fact that he has required rehospitalizations has been 
already recognized in the assignment of the temporary total 
ratings during such periods.  The Board is concerned only 
with the rating for his left knee problems in those periods 
during which he is not either hospitalized or under the 
parameters of convalescence, and for which he has been 
already compensated accordingly.]  

In this regard, after the total rating period is completed 
following surgery, residuals of the surgery are rated by 
comparison to other knee disabilities.  All of the 
alternatives have been shown above, and as noted therein, 
absent ankylosis or other similar impairment, only one Code 
provides for a rating in excess of 60 percent.  

As for residual disability, to summarize, the aggregate 
evidence unfortunately reflects that the veteran is once 
again back to his pre-surgical status, which overall reflects 
virtually no significant progress or sustained improvement in 
his left knee condition notwithstanding surgical 
interventions, physical therapy, a cane and brace, etc. 

In this regard, the available VA and private clinical records 
clearly and unequivocally sustain that the veteran has 
ongoing evidence of severely painful motion and some weakness 
in the left knee.  His symptoms rapidly deteriorated after 
surgeries.  He has varus deformity demonstrated clearly on 
evaluations, as well as motion limitations in multiple 
planes, effusion, instability and swelling and more 
particularly, pain, on virtually any use, including while 
availing himself of the use of a knee brace and cane.  

The veteran's residuals symptomatology following his total 
knee replacement obviously can no longer be evaluated as 100 
percent disabling under diagnostic code 5055 because such 
total evaluation is limited to one year following 
implantation of prosthesis.  The RO has already granted the 
veteran the total evaluation.  There is no 100 percent 
evaluation under diagnostic code 5256.  The next evaluation 
under diagnostic code 5055 is 60 percent for knee replacement 
with chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  The minimum rating is 30 
percent for intermediate degrees of residual weakness, pain 
or limitation of motion with rating to be assigned by analogy 
to diagnostic codes 5256, 5261, or 5262.

The veteran does not have ankylosis or limitation of 
extension or flexion such as to warrant a disability 
evaluation by analogy to contemplated disablement under 
diagnostic codes 5256, 5261, or 5262.  He does have severely 
disabling residuals of surgery and has essentially returned 
to his pre-surgical status.  This equates to severe 
disablement contemplated in the 60 percent evaluation under 
diagnostic code 5055 for knee replacement.  

The veteran's left lower extremity disability does not entail 
ankylosis of his hip or impairment of his femur as to warrant 
the higher disability ratings of 90 percent and 80 percent 
respectively under diagnostic codes 5250 and 5255.  
Accordingly, the 60 percent evaluation for ongoing severe 
left knee disablement under diagnostic code 5055 is supported 
by the evidentiary record.

With respect to arthritis, the Board notes that radiographic 
studies have demonstrated moderate to severe degenerative 
joint disease.  Diagnostic code 5003 in consonance with 
38 C.F.R. § 4.59 would afford a maximum evaluation of 20 
percent; accordingly, there is no basis upon which to 
predicate assignment of a disability rating under this code.

The 60 percent evaluation for severely disabling residuals of 
left knee surgery contemplates functional loss due to pain 
and disablement under the provisions of 
38 C.F.R. §§ 4.40, 4.45.  The 60 percent evaluation under 
diagnostic code 5055 is in a sense the maximum schedular 
evaluation assignable since the veteran has already been 
granted the 100 percent evaluation based on the total knee 
replacement for a period of one year, and lesser ratings are 
based on residual disability.  

In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation on function.  38 C.F.R. § 4.118;  Diagnostic Codes 
7803, 7804, 7805. (1998); Esteban v. Brown, 6 Vet. App. 259 
(1994).

In the veteran's case, the surgical scarring referable to 
left knee surgery has been reported as well healed.  There is 
no indication in the evidence of record that the veteran's 
scarring is tender, painful, poorly nourished with repeated 
ulceration, or results in limited function of the knee.  As 
such, a separate compensable disability evaluation for the 
veteran's scar is not warranted.


Additional Matter

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
that it did not actually discuss the provisions in light of 
his claim.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The record shows that while the veteran has undergone 
repeated inpatient surgical care for his left knee 
disability, he is otherwise gainfully employed.  He has been 
compensated for his surgery procedures with assignment of 
total evaluations based on such inpatient care.  He has 
reported instability on the job in view of his having to be 
on his feet at a retail shipping and mailing service.  

At this point in the development of the evidentiary record, 
the Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria, in this case, the granted 60 
percent evaluation for postoperative residuals of left knee 
surgery adequately compensates the veteran for the current 
nature and extent of his service-connected left knee 
disability.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an increased evaluation of 60 percent for 
residuals, left total knee replacement, is granted, subject 
to the regulatory criteria relating to the payment of 
monetary awards. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

